Case 17-00374        Doc 45     Filed 12/31/18     Entered 12/31/18 17:25:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 00374
         Wilme J Hudson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/06/2017.

         2) The plan was confirmed on 03/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/19/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00374             Doc 45         Filed 12/31/18    Entered 12/31/18 17:25:19                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $34,720.50
           Less amount refunded to debtor                              $3,255.36

 NET RECEIPTS:                                                                                          $31,465.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,500.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,318.62
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,818.62

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 A Touch of Class Dentistry              Unsecured         976.86           NA              NA            0.00       0.00
 ACL Lab c/o State Collect Svc           Unsecured          80.00           NA              NA            0.00       0.00
 ACL Laboratories                        Unsecured         556.38        613.65          613.65          69.45       0.00
 ACL Labs c/o ACA                        Unsecured          88.75           NA              NA            0.00       0.00
 Advocate South Suburban Hospital        Unsecured         157.63           NA              NA            0.00       0.00
 Advocate South Suburban Hospital        Unsecured         599.77           NA              NA            0.00       0.00
 Assoc St. James Radiologist             Unsecured         853.00           NA              NA            0.00       0.00
 CCS First National Bank                 Unsecured          66.00           NA              NA            0.00       0.00
 City of Chicago                         Unsecured           0.00        500.00          500.00          48.52       0.00
 City of Chicago                         Unsecured           0.00      1,240.00        1,240.00        120.29        0.00
 City of Chicago                         Unsecured           0.00        670.00          670.00          65.00       0.00
 City of Chicago                         Unsecured           0.00      1,140.00        1,140.00        110.60        0.00
 City of Chicago                         Unsecured           0.00      1,240.00        1,240.00        120.29        0.00
 City of Chicago                         Unsecured           0.00      1,040.00        1,040.00        100.89        0.00
 City of Chicago                         Unsecured           0.00      1,240.00        1,240.00        120.29        0.00
 City of Chicago                         Unsecured           0.00        840.00          840.00          81.49       0.00
 City of Chicago Department of Revenue   Unsecured      1,580.00            NA              NA            0.00       0.00
 City of Chicago Municpal                Unsecured      7,595.00            NA              NA            0.00       0.00
 Derek Dawson MD c/o CPI                 Unsecured         824.28           NA              NA            0.00       0.00
 Discover Bank                           Unsecured      2,291.32            NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured     79,039.90     82,270.33        82,270.33      9,311.23        0.00
 JNA Anesthesia SC                       Unsecured         833.00           NA              NA            0.00       0.00
 Lakeview Loan Servicing LLC             Secured       62,640.40     62,640.40        62,640.40     13,956.56        0.00
 Lakeview Loan Servicing LLC             Secured      214,505.80    189,950.35       189,950.35           0.00       0.00
 QVC Inc. Easy Pay                       Unsecured      2,154.23            NA              NA            0.00       0.00
 Sanath Kumar MD                         Unsecured         209.03           NA              NA            0.00       0.00
 Social Security Administration          Unsecured     25,000.00     31,294.00        31,294.00      3,541.91        0.00
 Washington Mutual                       Unsecured      1,603.35            NA              NA            0.00       0.00
 Washington Mutual                       Unsecured      3,200.42            NA              NA            0.00       0.00
 West Coast Servicing                    Secured        5,246.30           0.00        5,246.30           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00374        Doc 45      Filed 12/31/18     Entered 12/31/18 17:25:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $189,950.35              $0.00              $0.00
       Mortgage Arrearage                                $62,640.40         $13,956.56              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $5,246.30              $0.00              $0.00
 TOTAL SECURED:                                         $257,837.05         $13,956.56              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $122,087.98         $13,689.96              $0.00


 Disbursements:

         Expenses of Administration                             $3,818.62
         Disbursements to Creditors                            $27,646.52

 TOTAL DISBURSEMENTS :                                                                     $31,465.14


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
